            Case 3:17-cv-01149-JWD-EWD Document 46               10/05/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA


WILLIAM RICKELS, ET AL.                                             CIVIL ACTION

VERSUS                                                              NO. 17-1149-JWD-EWD

SELECTIVE INSURANCE
COMPANY OF THE SOUTHEAST

                                       APPLIES TO:

17-cv-01196-JWD-EWD             Ross-Reynolds v. Selective Insurance Company of the Southeast
17-cv-01772-JWD-EWD             Bledsoe, et al. v. Selective Insurance Company of the Southeast
18-cv-0087-JWD-EWD              Felps, et al. v. Selective Insurance Company of the Southeast

                     DISCOVERY CONFERENCE REPORT AND ORDER

           A telephone conference was held before Magistrate Judge Erin Wilder-Doomes on October

3, 2018, with the following participants:

           PRESENT:             Joseph Sunseri                      Brent Burns
                                Counsel for Plaintiffs              Robin Cassedy
                                and Consolidated Plaintiffs         Counsel for Defendant,
                                                                    Selective Insurance
                                                                    Company of the
                                                                    Southeast


           The issues raised in the Motion for Discovery Conference (the “Motion”), 1 filed by

defendant Selective Insurance Company of the Southeast (“Selective”) were discussed.

           Counsel for the plaintiffs requested an additional sixty (60) days to supplement the

disclosures required under the Limited Scheduling Order.

           IT IS HEREBY ORDERED that by no later than December 5, 2018, the plaintiffs in the

above-listed cases shall provide any additional supplement to the disclosures required by the

Limited Scheduling Order in these matters.


1
    R. Doc. 42.


CV28T0:30
         Case 3:17-cv-01149-JWD-EWD Document 46                   10/05/18 Page 2 of 2



       IT IS FURTHER ORDERED that, in the above-listed cases, the time for Selective to

provide a response to plaintiffs’ settlement demands under Paragraph VIII of the Limited

Scheduling Order is extended to January 4, 2019.

       IT IS FURTHER ORDERED that information and responses to settlement demands

required under this Order shall be provided on a rolling basis.

       Failure to comply with the requirements of this Order may result in sanctions.

       Signed in Baton Rouge, Louisiana, on October 5, 2018.



                                              S
                                             ERIN WILDER-DOOMES
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
